UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD Specialized Disclosure Report SIGMA DESIGNS, INC. (Exact name of registrant as specified in its charter) California 001-32207 94-2848099 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1778 McCarthy Blvd., Milpitas, California (Address of principal executive offices) (Zip Code) Elias N. Nader, CFO 408- 957-9847 (Name and telephone number, including area code, of the person to contact in connection with this report.) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: ☑ Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 2014 Section 1 Conflict Minerals Disclosure Item 1.01 Conflict Minerals Disclosure and Report Conflict Minerals Disclosure This Form SD of Sigma Designs, Inc. (the “Company”) is filed pursuant to Rule 13p-1 under the Securities and Exchange Act of 1934 (the “Rule”) for the reporting period January 1, 2014 to December 31, 2014. Item 1.02 Exhibit As specified in Section2,Item 2.01 of this FormSD, the Company is hereby filing its Conflict Minerals Report as Exhibit1.01 to this report. Section 2 Exhibits Item 2.01 Exhibits. The following exhibits are included herewith: ExhibitNo. Description Conflict Minerals Report as required by Items 1.01 and 1.02 of this Form. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the duly authorized undersigned. Date: May 29, 2015 Sigma Designs, Inc. By: /s/ Elias N. Nader Elias N. Nader Chief Financial Officer
